Appeal by the defendant from a judgment of the Supreme Court, Kings County (Deeley, J.), rendered September 9, 1985, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
During summation, the prosecutrix was permitted, over objection, to argue that the police officers who testified would not jeopardize their careers by lying on the witness stand. While this tactic is generally impermissible (see, People v Bonaparte, 98 AD2d 778; People v Webb, 68 AD2d 331), under the circumstances of this case, it was a fair response to the defense summation (see, People v Blackman, 88 AD2d 620; People v Alexandria, 126 AD2d 655).
Since the factual assertions at the defendant’s prior plea allocution neither indicate the possibility that the degree of intoxication at the time of the prior crime negated his intent, nor raise the possibility that that crime was in any way justified, the defendant was properly sentenced as a prior felony offender. We have considered the defendant’s other contentions and find them to be without merit. Rubin, J. P., Kunzeman, Spatt and Harwood, JJ., concur.